Citation Nr: 0804969	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-23 844	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 6, 
2000, for the grant of service connection for Raynaud's 
syndrome.

2.  Entitlement to an increased rating in excess of 40 
percent for Raynaud's syndrome.

3.  Entitlement to a total rating for individual 
unemployability based on service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1998 to 
November 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which, in pertinent part, denied entitlement 
to an effective date earlier than December 6, 2000, for the 
grant of service connection for Raynaud's syndrome, denied 
entitlement to a rating in excess of 40 percent for Raynaud's 
syndrome, and denied entitlement to TDIU.  

The veteran's appeal was previously before the Board in June 
2004, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The veteran also perfected an appeal with respect to the 
issue of entitlement to service connection for fibromyalgia.  
In a January 2005, the RO granted service connection for this 
condition and assigned a 10 percent disability evaluation, 
effective February 14, 2003.  

A notice of disagreement has not been received with respect 
to this initial rating, and the Board finds that the grant of 
service connection constitutes a full grant of the benefits 
sought on appeal.  Therefore, this issue is not before the 
Board.

The issues of entitlement to an increased rating for 
Raynaud's syndrome and entitlement to TDIU are remanded to 
the RO via the Appeals Management Center and are addressed in 
the remand that follows the order section of this decision.



FINDING OF FACT

1.  In a December 2001 rating decision the RO granted service 
connection for Raynaud's disease, effective December 6, 2000.  
The veteran was notified of this decision later in December 
2001, but did not submit a notice of disagreement within one 
year.

2.  There has been no allegation of clear and unmistakable 
error in the December 2001, rating decision.


CONCLUSION OF LAW

There is no legal basis for the Board to grant an effective 
date prior to December 6, 2000 for service connection for 
Raynaud's syndrome.  38 U.S.C.A. §§ 5110, 5109A, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In a rating decision dated in December 2001, the RO granted 
service connection for Raynaud's disease, effective December 
6, 2000.  The veteran was notified of this decision later in 
December 2001.

A claimant has one year from the date of notice of an RO 
decision in which to submit a notice of disagreement.  
38 U.S.C.A. § 7105(b).  If a notice of disagreement is not 
received within one year of the notice, the decision becomes 
final. 38 U.S.C.A. § 7105(c). 

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b) 
(West 2002); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R. § 20.201 (2005).

After the RO issued the December 2001 rating decision, it 
received a statement also dated in December 2001, in which, 
the veteran's parents reported that "about December 1998" 
she had attempted to submit a claim at the "V.A. office in 
Washington, NC."  They elaborated that she was discouraged 
from filing a claim at that time, and did not submit a claim 
until December 2000.

No further relevant communication was received until February 
2003, when the veteran's representative wrote that the 
veteran was seeking "an earlier effective date of November 
4, 1998; the day after termination of active military 
service, for the 40% Raynaud's Syndrome as well as any 
additional rated service-connected conditions."

The statement from the veteran's parents does not constitute 
a notice of disagreement because it was not submitted by the 
veteran, does not express disagreement with a rating 
decision, and does not express a desire for Board review.  
There has been no contention that the statement constituted a 
notice of disagreement with the effective date for service 
connection for Raynaud's disease.

The February 2003 communication from the veteran's 
representative does not constitute a notice of disagreement, 
because it was not filed within one year of the notice of the 
December 2001 rating decision.

In the absence of a timely notice of disagreement the 
December 2001 decision became final.  Final decisions can be 
revised on only two ways.  First, they can be reopened upon 
submission of new and material evidence.  Because the 
effective date for a grant based on new and material evidence 
can be no earlier than the date of application to reopen, 
reopening based on new and material evidence can never result 
in an earlier effective date.  38 U.S.C.A. § 5110(a) (West 
2002); Loenard v. Nicholson, 405 F.3d 1338, 1337 (Fed. Cir. 
2005).

The second route to an earlier effective date is through a 
successful claim of clear and unmistakable error in the prior 
decision.  38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a) (2007).

There has been no allegation of clear and unmistakable error 
in the December 2001 rating decision.

This case involves an attempt to make a free standing claim 
for an earlier effective date.  Such a claim is not legally 
permitted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The 
Board is required to note the finality of the December 2001 
rating decision, and dismiss the appeal for an earlier 
effective date.  Rudd v. Nicholson, at 300.


ORDER

The claim for entitlement to an effective date earlier than 
December 6, 2000, for the grant of service connection for 
Raynaud's syndrome is dismissed.


REMAND

The Board finds that additional development is necessary 
before the issues of entitlement to an increased rating for 
Raynaud's syndrome and entitlement to TDIU can be 
adjudicated.  Specifically, the Board notes that the 
veteran's most recent VA examination was conducted in 
September 2004, more than three years ago.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Records of 
treatment from the VA Medical Center (VAMC) submitted by the 
veteran in December 2007 show that she was hospitalized in 
March 2007 for worsening symptoms of her Raynaud's syndrome.  
On VA outpatient treatment in November 2007, it was reported 
that the disability was severe and worsening.  The evidence 
of worsening requires a new examination.

In addition, while she was previously noted to be employed 
and was found to be capable of gainful employment, there are 
subsequent clinical reports that the Raynaud's disease 
prevented her from functioning on her job.  Hence, a new 
opinion is required as to her employability.

The Board also finds that the veteran has not been provided 
complete notice with respect to the VCAA.  See Vazquez-Flores 
v. Peake, No. 05-0355, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008) (to the effect that:

[i]n an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. 
 Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and 
the effect of that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must provide 
at least general notice of that requirement to the 
claimant).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions: 

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
(2007), to include the notice specified 
by the Court in Vazquez-Flores v. Peake, 
No. 05-0355, No. 05-0355 (U.S. Vet. App. 
Jan. 30, 2008), the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that she 
should submit all pertinent evidence in 
her possession.  

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of her 
service-connected Raynaud's syndrome.  
The claims folder must be made available 
to and reviewed by the examiner.

The examiner should determine whether the 
veteran's Raynaud's syndrome manifests 
digital ulcers.  The examiner should also 
note whether the veteran has a history of 
sequential color changes of the digits of 
one or more extremities with pain or 
paresthesias precipitated by exposure to 
cold and emotional upsets.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work, and specifically whether it would, 
in combination with fibromyalgia, 
preclude gainful employment for which she 
is otherwise qualified.  

The rationale for all opinions expressed 
should also be provided.

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome is warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
Mark D. Hindin
Veterans Law Judge Board of Veterans' Appeals


 Department of Veterans Affairs


